Citation Nr: 0008316	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  96-44 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as dextroscoliosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1994 to July 
1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran failed to report for a November 1999 VA 
orthopedic examination scheduled for the purpose of 
determining whether he has a current back disability.

2.  Good cause for the veteran's failure to report for the VA 
orthopedic examination is not shown.

3.  The claim for service connection for a low back 
disability, claimed as dextroscoliosis, is not supported by 
competent evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for a low back disability, 
claimed as dextroscoliosis, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that on entrance examination 
the veteran's spine was noted to be normal.  In June 1995, he 
was first treated for low back pain.  X-rays of the lumbar 
spine taken that month revealed dextroscoliosis.  On June 26, 
1995, it was noted that the dextroscoliosis was not 
clinically significant.  On July 18, 1995, the assessment was 
low back pain possibly secondary to scoliosis.  On July 28, 
1995, it was noted that the lumbar scoliosis was possibly 
secondary to muscle spasm.  However, the impression was 
chronic low back pain secondary to muscle spasm, etiology 
unknown.  A computerized tomography (CT) scan of the lumbar 
spine taken in October 1995 revealed a moderate L4/5 diffuse 
disc bulge, a minor diffuse disc bulge at L3/4 without disc 
herniation, and no evidence of spinal stenosis or significant 
facet arthritis.  

In January 1996, the veteran underwent a physical 
examination.  He reported that he initially injured his back 
in early November 1994 while digging a foxhole during basic 
training.  Physical examination revealed no bony deformities 
or tenderness upon palpation of the vertebrae in the mid 
line.  There was dextroscoliosis at the lumbar area.  There 
were no muscle spasms felt upon palpation.  The veteran had 
moderate back pain with anterior back flexion and was unable 
to touch his toes.  In a sitting position, the veteran was 
able to grab his ankles without any difficulties.  He had a 
normal gait and had no difficulties when standing up from a 
sitting position or stepping onto the exam table.  Straight 
leg raising was negative, bilaterally.  The diagnosis was 
chronic back pain.  In April 1996, the Medical Evaluation 
Board determined that the veteran had chronic back pain that 
began approximately in November 1994.  It was also determined 
that the chronic back pain did not exist prior to service and 
that it was permanently aggravated by service.

In a July 1996 statement, the veteran reported that he still 
had dextroscoliosis and that it caused various symptoms.

The veteran indicated in his substantive appeal that he 
desired a hearing before a hearing officer.  One was 
scheduled and notice was sent to the veteran's address of 
record but the veteran did not report.  

In October 1997, the Board remanded the veteran's claim for a 
VA examination to determine the current nature and etiology 
of any low back disability because the veteran had not had a 
VA examination.

In January 1998, the RO wrote to the veteran, asking him to 
identify any medical treatment for a back disability and to 
authorize the release of his medial records so the RO could 
obtain them.  The veteran did not respond.  

The RO contacted the veteran's representative in October 1999 
to check the veteran's address.  The representative had the 
same address as the RO.  Also, the RO tried to call the 
veteran but was advised that he had no telephone.  

In November 1999, the veteran failed to report for a 
scheduled VA orthopedic examination.  He did not provide any 
reason for his failure to report.

None of the letters sent to the veteran by VA has been 
returned as undeliverable.  

Legal Criteria

The threshold question is whether the veteran has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has defined a well-grounded claim 
as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the veteran has not 
submitted evidence of a well-grounded claim, there is no duty 
to assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1999) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at that time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of an evidentiary 
showing of continuity.  Continuity of symptomatology is 
required where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  However, a layperson is not competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one to which a lay person's observation is 
competent.  See Savage, 10 Vet. App. at 495-97.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has held that 
a lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).   

An individual for whom an examination has been scheduled is 
required to report for the examination.  38 C.F.R. § 3.326 
(1999).  When a claimant fails, without good cause, to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall rated based on the 
evidence of record.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655 (1999).  There is a presumption of regularity 
of the administrative process in the absence of clear 
evidence to the contrary.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994).

Analysis

The veteran, without explanation, did not report for the 
November 1999 VA orthopedic examination as required by 38 
C.F.R. § 3.326 (1999).  Therefore, good cause has not been 
shown, and there is no indication that he did not receive 
written notification of the examination.  See Mindenhall, 7 
Vet. App. at 274.   Since this claim is an original 
compensation claim, the Board will rate the claim based on 
the evidence of record.  38 C.F.R. § 3.655.

The veteran has not presented any competent evidence of a 
current low back disability.  See Brammer, 3 Vet. App. at 
225; Rabideau, 2 Vet. App. at 143.  The veteran left service 
in July 1996, almost four years ago.  However, he has not 
submitted any post-service medical evidence showing a low 
back disability.  Also, without a VA examination, the Board 
is unable to determine whether he has a current disability, 
including dextroscoliosis.  Although the April 1996 Medical 
Evaluation Board noted that the veteran had "chronic back 
pain," the veteran must still present competent evidence 
that he currently has a service-related back disability.  See 
38 C.F.R. § 3.303 (b).  In this case, he has not presented 
any such evidence.  His assertion in a July 1997 statement 
that he has dextroscoliosis and it has caused various 
symptoms is not sufficient.  He is not competent to provide a 
medical diagnosis or to determine the etiology of any 
symptoms; rather, medical evidence is needed.  See Espiritu, 
2 Vet. App. at 494-95.  

For unexplained reasons, the veteran has failed to cooperate 
in this case.  He did not respond to a request for 
information regarding any post-service medical treatment, he 
did not appear for a hearing he had requested, and he did not 
report for the scheduled VA examination, all of which were 
opportunities to provide evidence of a current back 
disability.  Thus, no further action on the part of VA is 
necessary. 

In short, as there is no competent evidence of a current low 
back disability, this claim is not well grounded.  See 
Caluza, 7 Vet. App. at 506.  


ORDER

Service connection for a low back disability, claimed as 
dextroscoliosis, is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

